Citation Nr: 0202163	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  99-07 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for chondromalacia 
patella of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The veteran's appeal also initially included claims for 
service connection for pelvic inflammatory disease and 
ovarian cysts.  However, the RO granted service connection 
for a gynecological disorder, encompassing both pelvic 
inflammatory disease and ovarian cysts, in an April 2001 
rating decision.  The veteran has not expressed disagreement 
with the "down-stream" issues of either the effective date 
or disability evaluation assigned to the service-connected 
gynecological disorder; therefore, such matters are not 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed.Cir., 1997); 
see also Holland v. Gober, 10 Vet. App. 433 (1997) 
(per curiam).  Accordingly, the only pending issue is listed 
on the title page of this decision.   

Also, in September 1998, the Board remanded the issue of 
whether the veteran had a serious employment handicap for the 
purpose of determining entitlement to Vocational 
Rehabilitation and Training under Chapter 31, Title 38, of 
the United States Code back to the RO.  However, the veteran 
withdrew this claim in a February 1999 statement.  See 38 
C.F.R. § 20.204 (2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
the RO has notified the veteran of the type of evidence 
needed to substantiate her claim.

2.  The veteran's left knee disorder is productive of 
limitation of squatting ability, mild effusion, mild 
patellofemoral crepitus, and slight limitation of motion.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chondromalacia patella of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2001); The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist her with the 
development of facts pertinent to her claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  
Specifically, the RO has afforded the veteran recent VA 
examinations in conjunction with her claim and has obtained 
records of reported treatment. 

The VA's duty to notify the veteran of the evidence necessary 
to substantiate her claim has also been met.  See 38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 2001).  The RO informed her of the 
need for such evidence in a February 1999 Statement of the 
Case, which includes a description of the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001), and in a May 
2001 Supplemental Statement of the Case.

To date, it does not appear that the RO has notified the 
veteran of the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, as contained in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Nevertheless, given that the actions by the RO 
reflect fundamental compliance with these recent statutory 
revisions, the Board finds that the veteran's appeal will not 
be adversely affected merely because the RO developed this 
appeal prior to, and apparently did not inform her of, the 
enactment of the new provisions.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

In a September 1995 rating decision, the RO granted service 
connection for chondromalacia patella of the left knee.  This 
grant was based on service medical records showing a 
twisting-type injury of the left knee in August 1986.  In 
view of the left knee surgery in September 1994, the RO 
assigned a 10 percent evaluation as of September 20, 1994; a 
temporary 100 percent evaluation (under 38 C.F.R. § 4.30 
(2001)) as of September 26, 1994; and a 10 percent evaluation 
as of December 1, 1994.  The 10 percent evaluation has since 
remained in effect and is at issue in this case.  

A November 1997 VA treatment record reflects that the veteran 
reported that her left knee was stable, but with pain.  
However, the clinical findings from this date concerned only 
the right knee.

During her September 1999 VA orthopedic examination, the 
veteran described continuing pain in the left knee with 
prolonged walking, standing, and running.  The occasional use 
of a hinged knee brace was noted.  However, the veteran 
denied instability and locking of the knee.  The examination 
revealed no evidence of inflammation, swelling, or edema of 
the left knee area.  Palpation revealed no tenderness, but 
there was evidence of "questionable" mild effusion.  The 
knee joints were stable anteriorly, posteriorly, and 
laterally.  There was mild patellofemoral crepitus on range 
of motion testing.  However, there was no evidence of 
increased discomfort or loss of mobility during range of 
motion testing and no evidence of locking or instability.  
Range of motion testing revealed flexion from zero to 130 
degrees.  X-rays of the left knee were within normal limits.  
The pertinent diagnosis was grade I chondromalacia of the 
left knee.

In February 2000, the veteran was seen following a twisting 
injury of the left knee.  An examination revealed swelling, 
tenderness, no instability, no deformity, and decreased range 
of motion due to pain.  "Imaging" revealed no fracture or 
dislocation of the left knee, and the diagnostic impression 
was a sprained left knee.  In July 2000, the veteran was seen 
at a VA facility with complaints of left knee pain and 
swelling following a recent injury.

A second VA orthopedic examination was conducted in December 
2000, during which the veteran reported pain, stiffness, 
swelling, weakness, fatigue, lack of endurance, locking, 
instability, and a warmth sensation of the left knee.  Also, 
she described occasional flare-ups of severe pain, lasting 
from 30 to 40 minutes.  The examination revealed no evidence 
of atrophy, muscle rigidity, muscle spasm, or muscle wasting.  
There was evidence of crepitus, with mild tenderness.  There 
was no evidence of Baker's cyst, and drawer and Lachman 
testing had negative results.  When walking on her toes and 
heels, the veteran complained of pain.  Also, she was only 
able to squat approximately 20 percent due to left knee pain.  
A May 2000 magnetic resonance imaging study (MRI) was noted 
to have revealed effusion, and x-rays were within normal 
limits.  The diagnosis was patellar tendon pain syndrome of 
the left knee, with effusion.

During her December 2001 VA Travel Board hearing, the veteran 
reported swelling, locking, giving way, and pain of the left 
knee.  She noted that she had been working at a state school 
"restraining youth" in a combative manner and that her 
shifts would range from eight to sixteen hours in length.  
Additionally, she indicated that she had not been treated at 
a VA facility for her left knee disorder since December 2000.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001). 

Chondromalacia patella is not listed in the Schedule for 
Rating Disabilities.  When an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  38 C.F.R. §§ 4.20, 4.27 
(2001).  The RO has evaluated the veteran's left knee 
disorder by analogy at the 10 percent rate under 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2001).  The Board agrees with 
this use of Code 5257 since it addresses impairment of the 
knee.  Under this section, slight recurrent subluxation or 
lateral instability of the knee warrants a 10 percent 
evaluation, a 20 percent evaluation is appropriate in cases 
of moderate recurrent subluxation or lateral instability, and 
a 30 percent evaluation is in order in cases of severe 
recurrent subluxation or lateral instability. 

In this case, the Board is aware that the veteran has 
complained of episodes of severe pain and has reported 
limitations in her abilities, including squatting on the left 
knee.  She testified that she has locking or give-way of the 
knee about 3-4 times per week and that her knee swells after 
about 45 minutes to one hour on her feet.  Hearing 
transcript, pages 3-4.  Other symptoms include mild 
patellofemoral crepitus, tenderness, and effusion.  

Initially, in any case, with particular regard to the 
veteran's request for an increased schedular evaluation, the 
Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  Additionally, since Diagnostic Code (DC 5257) is not 
predicated on loss of range of motion, §§ 4.40 and 4.45, with 
respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

For a 10 percent evaluation under DC 5257, slight recurrent 
subluxation or lateral instability must be shown; a 20 
percent rating is warranted when there is moderate recurrent 
subluxation or lateral instability.  A review of the medical 
evidence does not demonstrate that a higher rating is 
justified under DC 5257.

As noted above, the veteran has testified that she has give-
way of her left knee several times per week.  Compared to the 
veteran's reports, however, the medical findings in various 
examinations do not provide objective corroboration of 
impairment caused by any more than slight recurrent 
subluxation or instability.  That is, a November 1997 VA 
treatment record shows that the veteran reported a stable 
left knee, and there were no pertinent findings.  On VA 
examination in September 1999, the knee was documented to be 
stable.  Similarly, in February 2000, the left knee 
demonstrated no instability.  While the examiner on VA 
examination in December 2000 reported the veteran's specific 
complaints of instability and locking, the testing was 
negative, and there were no final diagnoses indicative of 
even moderate recurrent subluxation or lateral instability.   
Accordingly, given the veteran's subjective reports compared 
to the objective medical findings, this does not reflect a 
disability picture demonstrative of any more than slight 
recurrent subluxation or lateral instability so as to warrant 
an evaluation greater than 10 percent under DC 5257.  

The Board has considered the applicability of other 
diagnostic codes.  However, there is no probative evidence of 
ankylosis at a favorable angle in full extension, or in 
slight flexion between zero and 10 degrees (warranting a 30 
percent evaluation under Diagnostic Code 5256), or dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint (warranting a 20 percent 
evaluation under Diagnostic Code 5258).  That is, the 
competent medical evidence, which would only be probative to 
corroborate the medical findings of ankylosis or locking as a 
result of a dislocated semilunar cartilage, does not support 
these criteria.   See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required).  

A higher rating may also be considered when the degree of 
limitation pertinent to extension or flexion of the left knee 
is evaluated.  Normal range of motion of the knee is from 0 
degrees of extension to 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II (2001).  By regulation, a 10 percent rating 
is applicable when flexion of the knee motion is limited to 
45 degrees.  38 C.F.R. § 4.71a.  Flexion that is limited to 
30 degrees warrants a 20 percent evaluation under Diagnostic 
Code 5260; extension limited to 15 degrees warrants a 20 
percent evaluation under Diagnostic Code 5261.  When 
extension is limited to 20 degrees, a 30 percent evaluation 
may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In this case, the evidence of record that delineates the 
actual degrees of range of motion shows that the veteran has 
zero degrees of extension to 130 degrees of flexion of the 
left knee.  In applying the diagnostic criteria applicable to 
limitation of motion described above, this "actual" range of 
motion is thus not sufficient to warrant an evaluation of 
even the 10 percent already assigned.  38 C.F.R. § 4.71a.  

The Board acknowledges that the "claimant's painful motion 
may add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  Disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).

As to the effects of pain, the Board notes that the veteran 
has consistently described her pain to examiners.  
Significantly, there is no evidence of atrophy or increased 
discomfort during range of motion testing (except immediately 
following a February 2000 injury).  That is, the supporting 
pathology that would be expected in an extremity affected by 
functional loss due to pain was not present.  Id.  In 
September 1999, there was no evidence of inflammation, 
swelling or edema; effusion was noted as "questionable."  
As of December 2000, there was also no objective pathology, 
including atrophy, muscle rigidity or muscle wasting. 
Consequently, the probative evidence pertinent to the 
functional impairment, which includes that ability to squat, 
due to pain is not persuasive that a rating in excess of 10 
percent is warranted.  38 C.F.R. § 4.71a, DCs 5260, 5261; 
VAOPGCPREC 9-98. 
Additionally, there is no objective evidence of arthritis and 
instability of the left knee, as would warrant separate 
evaluations under VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 9-98 (August 14, 1998).

Overall, there is no schedular basis for an evaluation in 
excess of 10 percent for the veteran's chondromalacia patella 
of the left knee, and the preponderance of the evidence is 
therefore against her claim for that benefit.  In reaching 
this determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001). 

As a final matter, the Board notes that this decision has 
been based upon the applicable provisions of the VA's 
Schedule for Rating Disabilities.  The veteran has submitted 
no evidence showing that her service-connected left knee 
disability has markedly interfered with her employment status 
beyond that interference contemplated by the assigned 
evaluation.  At her December 2001 hearing, the veteran 
reported working in a position that requires shifts from 
eight to sixteen hours in length.  Hearing transcript, page 
4.  When the veteran was earlier examined in December 2000, 
she reported the difficulties with her knee to the examiner, 
and she expressed concern that the knee affected her ability 
to do her job to the point where she might be terminated.  
Following the physical examination, the examiner made no 
concluding endorsements of the veteran's reports.  As such, 
this information does not support a conclusion that the 
regular rating criteria were rendered ineffective so as to 
warrant extraschedular consideration.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence"). 

There is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  In this case, the veteran was 
provided with the text of the criteria for an extraschedular 
rating in the statement of the case of February 1999. The RO 
chose not to refer the veteran's claim for an extraschedular 
rating.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), the 
United States Court of Appeals for Veterans Claims clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As discussed above, the Board concurs that the veteran's left 
knee disability is neither unusual nor exceptional as to 
render impractical the application of the regular schedular 
standards.  What the veteran has not shown in this case is 
that her left knee disability, in and of itself, results in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The claim of entitlement to an increased evaluation for 
chondromalacia patella of the left knee, currently evaluated 
as 10 percent disabling, is denied.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

